Order
On consideration of the Stipulation for Discipline by Suspension Under Alaska Bar Rule 22(h), filed on June 17, 2005, and the response filed on June 30, 2006,
IT IS ORDERED:
1. Michael A. Stepovich is suspended from the practice of law in Alaska, to take effect thirty days from the date of this order, for a period of three years, with one year stayed.
*9642. Stepovich is ordered to fulfill the requirements of Alaska Bar Rule 28.
3. Stepovich must comply with Alaska Bar Rule 29(b) to seek reinstatement.
4. Stepovich must also meet the following conditions before filing a petition for reinstatement to the active practice of law:
(a) He will take and pass the Multi-State Professional Responsibility Exam;
(b) He will satisfactorily complete two credit hours of a legal ethics CLE;
(c) He will take a CLE course in the area of client trust accounts and client funds; and
(d) He will hire an independent auditor or accountant acceptable to Bar counsel to oversee his financial and trust accounting practices who will provide to Bar counsel quarterly reports of compliance with approved accounting standards for a minimum of two years.
5. If Stepovich is reinstated, for the next year he will be subject to the stayed suspension as follows: If he engages in the same or similar misconduct, and if the Disciplinary Board or the Court imposes discipline for the new misconduct, the present matter may be remanded directly to the Court for review and imposition of the one-year stayed suspension.
Entered at the direction of the court.